DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a division of application No. 16/952,091 filed on November 19, 2020, now Pat. No. US 11,360,311. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 6 is a duplicate of Figure 5B. In addition, the reference characters mentioned in the description (paragraphs 47-54) do not match with those in Fig. 6. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 1, the most relevant reference, US 2019/0101757 to Martinez et al. (Martinez), fails to disclose or suggest a head mounted display device comprising a display, periodically providing a display image and a setting image in an alternating manner, and a light shutter disposed between the light waveguide element and the target zone, wherein the light shutter is periodically disabled and enabled in an alternating manner, and wherein the light shutter is enabled and the first image capturer captures the target zone image when the display provides the setting image, and the light shutter is disabled and the first image capturer stops capturing the target zone image when the display provides the display image.
As shown in Fig. 1, Martinez only discloses a head mounted display device, comprising: 
a display 128 providing a display image; 
a light waveguide element 122, coupled to the display, generating a projection image according to the display image, and  
a first image capturer 129, configured to capture a target zone image of a target zone 101 [0023-0025].
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 23, 2022